FILED
                            NOT FOR PUBLICATION
                                                                               FEB 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JACQUES ILUNGA ILUNGA-                           No.   19-70419
KABAMBA, AKA Ilunga-Kabamba
Jacques, AKA Jacques Kabamba, AKA                Agency No. A096-143-587
Jacques I. Kabamba, AKA Jacques Ilunga
Kabamba, AKA Jacques Lunga Kabamba,
AKA Jacquis Ilunga Kabamba, AKA                  MEMORANDUM*
Jacquis Irunga Kabamba, AKA jaques
Kabamba,

              Petitioner,

 v.

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 5, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Jacques Ilunga-Kabamba (“Petitioner”) petitions for review of a decision by

the Board of Immigration Appeals (“BIA”) denying him asylum, withholding of

removal, and withholding or deferral of removal under the Convention Against

Torture (“CAT”).

      Petitioner, a citizen of the Democratic Republic of the Congo (“DRC”),

immigrated to the United States at eighteen years old with derivative asylee status

through his father, Auguy Ilunga-Kabamba (“Auguy”). In 2015, Petitioner pled

guilty to and was sentenced for offenses including one count of Conspiracy to

Commit Possession of Marijuana for Sale, in violation of Ariz. Rev. Stat. §§

13-3401, 13-3405, 13-3405(A)(2), 13-3418, 13-701, 13-702, 13-1003, 13-801,

13-301, 13-302, 13-303, and 13-304. He was placed in removal proceedings, and

the Immigration Judge (“IJ”) denied relief. The BIA agreed, dismissing

Petitioner’s appeal.

                                  1. Removability

      Petitioner challenges the BIA’s conclusion that his Arizona conspiracy

conviction constituted an aggravated felony under 8 U.S.C. §§ 1101(a)(43)(B) and

(U). Because the BIA recognized the claim and addressed it on the merits, it is

exhausted. See Vizcarra-Ayala v. Mukasey, 514 F.3d 870, 874 (9th Cir. 2008).




                                          2
      We apply the categorical approach to determine whether a prior conviction

constitutes an aggravated felony. Moncrieffe v. Holder, 569 U.S. 184, 190 (2013).

Petitioner argues that Arizona’s conspiracy statute, Ariz. Rev. Stat. § 13-1003(A),

is overbroad because Arizona permits conspiracy liability when the requisite overt

act is committed by either (a) a later-joining conspirator who was not part of the

initial “underlying” conspiracy, or (b) a non-conspirator. We disagree.

      First, Arizona is not unusual in recognizing culpability for originating

conspirators even when overt acts are undertaken by later-joining conspirators.

See, e.g., Smith v. United States, 568 U.S. 106, 114 (2013) (“[A] defendant’s

membership in the conspiracy, and his responsibility for its acts, endures even if he

is entirely inactive after joining it.”); Pinkerton v. United States, 328 U.S. 640,

646–47 (1946) (“It is settled that an overt act of one partner may be the act of all

without any new agreement specifically directed to that act.” (internal citation and

quotation marks omitted)); United States v. Garrison, 888 F.3d 1057, 1064 (9th

Cir. 2018) (“[A] defendant need not have known all the conspirators, participated

in the conspiracy from its beginning, participated in all its enterprises, or known all

its details.” (internal citation and quotation marks omitted)); Marino v. United

States, 91 F.2d 691, 696 (9th Cir. 1937) (“[T]he joinder thereof by a new member

does not create a new conspiracy, does not change the status of the other


                                           3
conspirators, and the new member is as guilty as though he was an original

conspirator.” (internal citations and footnotes omitted)). Petitioner has not shown

that Arizona’s approach is different from the generic definition of conspiracy.

      Second, while Arizona’s statute contemplates that a non-conspirator might

commit the intended offense conduct, it requires that at least one co-conspirator

commit an overt act. See Ariz. Rev. Stat. § 13-1003(A); State v. Simmons, 363

P.3d 120, 124 n.7 (Ariz. Ct. App. 2015) (“[I]t is essential that an overt act by one

or more of the conspirators to effect the object of the conspiracy be alleged and

proved.” (quoting State v. Olea, 678 P.2d 465, 479 (Ariz. Ct. App. 1983))). This is

not a basis for distinguishing Arizona law from generic conspiracy.

      We asked the parties to address at oral argument whether Arizona law covers

unilateral conspiracy and is therefore overbroad under United States v. Brown, 879

F.3d 1043, 1048 (9th Cir. 2018). The BIA did not address that question in its

order. The government has moved to remand the case to allow the BIA to consider

that question in the first instance (Dkt. 41). We GRANT the government’s motion

and remand to the BIA on this question.




                                           4
                          2. Convention Against Torture

      With respect to relief under CAT, we remand to the BIA for further

consideration.

      “Under CAT’s implementing regulations, the BIA must consider all

evidence of country conditions to determine the likelihood that an applicant would

be tortured.” Madrigal v. Holder, 716 F.3d 499, 508 (9th Cir. 2013) (citing 8

C.F.R. § 1208.16(c)(3)). The BIA need not “discuss each piece of evidence

submitted,” but if “there is any indication that the BIA did not consider all of the

evidence before it,” such as “failing to mention highly probative or potentially

dispositive evidence,” remand is appropriate. Cole v. Holder, 659 F.3d 762,

771–73 (9th Cir. 2011).

      Neither the IJ nor the BIA took into account country conditions reports or

the testimony of Auguy, Petitioner’s father, who had been a highly visible

television preacher in the DRC. Auguy’s asylum application had been the basis for

Petitioner’s derivative grant of asylum. Auguy was found credible by the IJ.

      In denying CAT relief to Petitioner, the BIA wrote, “There is no

indication . . . that DRC government officials or any other individuals acting [in]

an official capacity would be interested in him at this time.” (Emphasis added.)

However, Auguy testified otherwise. Auguy testified that his name would still be


                                           5
recognized in the DRC, that Petitioner would be at risk despite the passage of time,

and that his American citizenship afforded him safety in the DRC that Petitioner

would not share. Auguy’s return visits to the DRC indicate familiarity with current

conditions, including relatively little change in the relevant governmental actors.

Auguy testified, “Congolese, they can kill you. They can destroy you.” He was

asked, “So you’re telling me you think that if he were to go back something bad

would happen to him.” He answered, “Yeah, if they know it’s him.” He was

asked, “How would they know?” He answered, “They have a magnet [sic]. He’s

an Ilunga Kabamba.”

      Auguy’s testimony was the kind of “highly probative” and “potentially

dispositive” evidence warranting consideration. Cole, 659 F.3d at 771–72.

Further, there was evidence in the record, both in Auguy’s testimony and in

country condition reports, that Petitioner would be at additional risk because of his

status as a returned asylum seeker. Petitioner’s submissions describe a study of

returned asylum seekers in which just over half experienced some form of

mistreatment. Auguy’s testimony, in combination with country condition reports,

may warrant a different conclusion than that reached by the BIA.

      Petition GRANTED and REMANDED.




                                          6